DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 3, 14, and 19, the limitations “wraps the one or more macro layers within a stub” is not understood by the examiner. The examiner is not understanding how or why the one or more macro layers are wrapped within a stub. The specification is mute on exactly what a stub is and how and/or why it is wrapped. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 – 13, 15 – 18, and 20  is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Hammond et al (US 2017/0213154).
As to claim 1, Hammond et al teaches an apparatus to facilitate optimization of a neural network (NN) (paragraph [0026]...an “artificial neural network” or simply a “neural network” as used herein can include a highly interconnected network of processing elements), comprising: 
a graphics processing unit (GPU) (paragraph [0104]...the Docker network or Docker BRAIN network can include central processing unit (“CPU”) nodes and graphics processing unit (“GPU”) nodes) to: 
define a neural network (NN) topology as having one or more macro layers (paragraph [0052]...Basic Recurrent Artificial Intelligence Networks (“BRAINs”) herein. At its heart, a  BRAIN can be a topology or a basic network of intelligent processing nodes that comprise a potentially recurrent network, hence the acronym “BRAIN”); 
adjust the one or more macro layers to adapt to input and output components of the NN (paragraph [0073]...when in authoring/debugging mode, a BRAIN server can be tuned to assisting a user in iteratively developing a mental model and pedagogy); 
train the one or more macro layers of the NN in parallel based on the one or more macro layers (paragraph [0054]...the AI engine can be built with an infrastructure that supports streaming data efficiently through the system, and the AI engine can use a set of heuristics to make choices about which learning algorithms to use to train each BRAIN. The set of heuristics also make it possible for the AI engine to choose from any number of possible algorithms, topologies, etc., train a number of BRAINs in parallel, and pick the best result); and 
identify, for a training data set, at least one macro layer of the one or more macro layers in accordance with a topology-guided optimization process (paragraph [0083]... [0083] For example, if the BRAIN server picks Deep Q-Learning for training a mental model, it would also pick an appropriate topology, hyper-parameters, and initial weight values for synapses. A benefit of having the heuristics available to be used programmatically is that the BRAIN server is not limited to a single choice; it can select any number of possible algorithms, topologies, etc., train a number of BRAINS in parallel, and pick the best result ; paragraph [0093]...as is the case with picking an appropriate learning algorithm, guiding training—notably avoiding overfitting and underfitting—to produce an accurate AI solution is a task that requires knowledge and experience in training AIs, and the BRAIN server can have an encoded set of heuristics to manage this with little or no user involvement. Similarly, the process of guiding training is also a BRAIN that has been trained that will only get smarter with each BRAIN it trains).

As to claim 2, Hammond et al teaches an apparatus, wherein the one or more macro layers (paragraph [0052]...Basic Recurrent Artificial Intelligence Networks (“BRAINs”) herein. At its heart, a  BRAIN can be a topology or a basic network of intelligent processing nodes that comprise a potentially recurrent network, hence the acronym “BRAIN”), wraps the one or more macro layers each comprise a sub-topology including a plurality of NN layers (paragraph [0062]...neural networks can consist of multiple layers ; paragraph [0063]... the architect module can take the codified mental model and pedagogy and propose a set of candidate low-level learning algorithms, topologies of a main concepts and sub-concepts, and configurations thereof the architect module believes will best be able to learn the concepts in the model. The architect module can generate a directed graph of nodes or a low-level instantiation of a high-level mental model. The architect module can break down the problem to be solved into smaller tasks/concepts all factoring into the more complex main problem trying to be solved. The architect module can instantiate a main concept and layers of sub-concepts feeding into the main concept. The architect module can generate each concept including the sub-concepts with a tap that stores the output action/decision and the reason why that node reached that resultant output (e.g., what parameters dominated the decision and/or other factors that caused the node to reach that resultant output). This stored output of resultant output and the reasons why the node reached that resultant output can be stored in the trained intelligence model).

As to claim 4, Hammond et al teaches an apparatus, wherein the one or more macro layers (paragraph [0052]...Basic Recurrent Artificial Intelligence Networks (“BRAINs”) herein. At its heart, a  BRAIN can be a topology or a basic network of intelligent processing nodes that comprise a potentially recurrent network, hence the acronym “BRAIN”), the input features node (paragraph [0026]...a neuron can receive data from an input or one or more other neurons  respectively through one or more weighted synapses, process the data, and send processed data to an output or yet one or more other neurons  respectively through one or more other weighted synapses)  and a second topology are trained in parallel to search for optimum macro layers for a training data set (paragraph [0054]...the AI engine can be built with an infrastructure that supports streaming data efficiently through the system, and the AI engine can use a set of heuristics to make choices about which learning algorithms to use to train each BRAIN. The set of heuristics also make it possible for the AI engine to choose from any number of possible algorithms, topologies, etc., train a number of BRAINs in parallel, and pick the best result)

As to claim 5, Hammond et al teaches an apparatus, wherein the one or more macro layers (paragraph [0052]...Basic Recurrent Artificial Intelligence Networks (“BRAINs”) herein. At its heart, a  BRAIN can be a topology or a basic network of intelligent processing nodes that comprise a potentially recurrent network, hence the acronym “BRAIN”) comprise a standard set of components to facilitate training (paragraph [0082]...the BRAIN server can have knowledge of many of the available learning algorithms, as well as a set of heuristics for picking an appropriate algorithm including an initial configuration to train from).

As to claim 6, Hammond et al teaches an apparatus, wherein the optimization logic optimizes GPU is to optimize the NN by automatically tuning one or more layers in the NN (paragraph [0052]...the AI engine can abstract away and automate the low-level mechanics of AI, and the AI engine can manage and automate much of the lower level complexities of working with AI. Each program developed in pedagogical programming language can be fed into the AI engine in order to generate and train appropriate intelligence models).

As to claim 7, Hammond et al teaches an apparatus, wherein automatically tuning the one or more layers comprises automatically constructing the NN based on received performance and accuracy constraints (paragraph [0115]...the AI engine can further include providing one or more training status updates on training the AI model. Such training updates can include i) an estimation of a proportion of a training plan completed for the AI model, ii) an estimation of a completion time for completing the training plan, iii) the one or more concept modules upon which the AI model is actively training, iv) mastery of the AI model on learning the one or more concept modules, v) fine-grained accuracy and performance of the AI model on learning the one or more concept modules, and/or vi) overall accuracy and performance of the AI model on learning one or more mental models).

As to claim 8, Hammond et al teaches an apparatus, wherein the optimization logic provides GPU is to provide the auto-tuning based on one or more statistical algorithms (paragraph [0065]...the architect module can select topology algorithms to use based on factors such as whether the type of output the current problem has either 1) an estimation output or 2) a discrete output and then factors in other parameters such as performance time to complete the algorithm, accuracy, computing resources needed to complete the training simulations, originality, amount of attribute).

As to claim 9, Hammond et al teaches an apparatus, wherein the optimization logic optimizes GPU is to optimize the NN based on the topology of the NN (paragraph [0089]...Meta-learning is an advanced technique used by the architect module. It is, as the name implies, learning about learning. What this means is that as the architect module can generate candidate algorithm choices and topologies for training, it can record this data along with the signature for the model and the resultant system performance. This data set can then be used in its own learning system. Thus the architect module, by virtue of proposing, exploring, and optimizing learning models, can observe what works and what doesn't, and use that to learn what models it should try in the future when it sees similar signatures).

As to claim 10, Hammond et al teaches an apparatus, wherein the optimization logic performs GPU is to perform clustering of processing units to process information relating to modalities (paragraph [0079]...When in execution mode or prediction mode, the AI engine is configured to i) instantiate and execute the trained neural network on the training data through one or more API endpoints for one or more predictions in the predicting mode. To effect the foregoing, a BRAIN server can take a trained BRAIN model, enable the API endpoints so that data can be streamed to and from the model, and then optimize its distribution for performance in the execution mode or prediction mode. Because learned and specified data transformations can be functional in nature, the transformations can be automatically parallelized and distributed to hardware that can accelerate their execution. Text processing, for example, can be distributed to a cluster of machines with substantial CPU resources, while nodes leveraging deep learning might be similarly distributed to a cluster of machines with substantial GPU resources).

As to claim 11, Hammond et al teaches an apparatus, further comprising:
a first cluster of two or more processing units (paragraph [0079]...a cluster of machines with substantial CPU resources);
a second cluster of two or more processing units (paragraph [0079]...a cluster of machines with substantial GPU resources); and
one or more routers coupled between the first cluster and the second cluster (paragraph [0130]...the he computing system 800 can operate in a networked environment using logical connections to one or more remote computers/client devices, such as a remote computing system 880. The remote computing system 880 can a personal computer, a hand-held device, a server, a router, a network PC, a peer device or other common network node, and typically includes many or all of the elements described above relative to the computing system 800).

Claim 12 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 13 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Claim 17 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 18 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 20 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al (US 2017/0213154) in view of Burger et al (US 2016/0306772).
As to claim 3, Hammond et al teaches the apparatus, wherein the optimization logic replaces a first topology of the NN with the one or more macro layers (paragraph [0096]...some implementations of the BRAIN server afford features to enable online learning. Since online learning can break the pure functional nature of nodes via state changes during runtime, another strategy that the system is configured to afford is persisting training data learned online using a data daemon, incrementally training the network at set intervals, and then redistributing the updated network as a functional block throughout the BRAIN server).
Hammond et al fails to explicitly show/teach wraps the one or more macro layers within a stub and provides an input features node to record output from the first topology.
However, Moussa et al teaches an apparatus, wherein the optimization logic (paragraph [0125]... variable arithmetic representation provides a way to select the arithmetic representation that allows optimal utilization of the hardware device resources while maintaining the precision level necessary to successfully achieve network training) replaces a first topology (paragraph [0146]...desired network topology) of the NN with the one or more macro layers (110 of figure 1), wraps the the one or more macro layers within a stub (paragraph [0146]...theoretical ANN) and provides an input features node to record output from the first topology (paragraph [0146]...topology of the scalable ANN) (paragraph [0146]... At step 610, a desired network topology 1005 is provided to the system 1000 and received by input module 1010. The desired network topology 1005 relates to the theoretical ANN that will be implemented as a scalable ANN on at least one hardware device. The desired network topology 1005 provides the number of theoretical input, the number of neurons in theoretical hidden layers, and the number of neurons in a theoretical output layer 110. An example desired network topology is 12-6-10, with 12 input, 6 neurons in the hidden layer(s), and 10 neurons in the output layer. The desired network topology is generally not equivalent to the topology of the scalable ANN to be implemented on the hardware device, unless the degree of parallelism of the scalable network is one).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made, for Hammond et al to wrap the one or more macro layers within a stub and provides an input features node to record output from the first topology, as in Moussa et al, for the purpose of having improved architectures, systems and methods of implementing ANNs, for example on configurable hardware devices.

Claim 14 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 19 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128